Citation Nr: 9935835	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-11 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
abdominal aortic aneurysm.

2.  Entitlement to service connection for post-traumatic 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States from 
December 1941 to December 1942 and from January 1945 to April 
1946.  He was a prisoner of war (POW) of the Japanese 
Government from May to December 1942.

In March 1994, the Board determined that new and material 
evidence to reopen the claim of service connection for 
hypertensive cardiovascular disease had not been submitted.  
The Board also denied the claim of entitlement to an 
increased rating for a dysthymic disorder and post-traumatic 
stress disorder (PTSD), rated at that time as 10 percent 
disabling.  Pursuant to 38 U.S.C.A. § 7103(a) (West 1991), 
the designee of the Chairman of the Board of Veterans' 
Appeals (Board) granted the veteran's motion for 
reconsideration of the March 1994 decision.  These issues 
were remanded to the RO in November 1994 and will be the 
subject of a separate determination.

Since November 1994, the veteran has raised additional 
claims.  The matter before the Board at this time comes on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  A statement 
of the case on these claims was issued by the RO in April 
1996.  The veteran submitted a timely substantive appeal in 
May 1996.  Accordingly, these issues, while not part of the 
issues addressed by the Board within the November 1994 
reconsideration, are before the Board at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991). 


FINDING OF FACT

The claims of entitlement to service connection for the 
residuals of an abdominal aortic aneurysm and for post-
traumatic osteoarthritis are not meritorious on their own or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for an 
abdominal aortic aneurysm and post-traumatic osteoarthritis 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from December 1941 to 
December 1942 and January 1945 to April 1946 with the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  He was a POW of the Japanese 
Government from May to December 1942.  At his separation 
evaluation in March 1946, under medical history, the examiner 
specifically stated that there was "nothing of importance."  
The veteran's bones, joints, muscles, and respiratory system 
were all found to be normal.  A review of the available 
medical evidence during the veteran's periods of active 
service fails to indicate any treatment for the disabilities 
at issue.

The veteran filed his initial claim for VA compensation in 
March 1971, decades after his discharge from active service.  
Significantly, at that time, no reference was made to either 
of the disabilities at issue.  The veteran filed an 
additional claim for VA compensation in February 1985.  At 
that time, the veteran made reference to hypertensive 
cardiovascular disease and degenerative osteoarthritis.  
Lumbar spine back pain was also noted.  However, no reference 
was made to either post-traumatic arthritis or an abdominal 
aortic aneurysm.

At a VA examination in February 1986, a mild unstable angina 
was noted.  X-ray studies in February 1986 revealed 
degenerative disc disease.  At that time, degenerative 
arthritis was diagnosed and no post-traumatic arthritis was 
indicated.

Both the veteran and the RO obtained extensive evidence.  
While treatment for the veteran's degenerative arthritis and 
cardiovascular disability is found, no health care provider 
has diagnosed the veteran with post-traumatic osteoarthritis.  
In addition, no health care provider has associated the 
abdominal aortic aneurysm with his active service.

In August 1992, studies indicated an abnormal abdominal aorta 
aneurysm as well as a bilateral lower extremity arterial 
insufficiency.  The VA evaluation had found the veteran to be 
hypertensive.  An unstable angina has been reported.  The 
veteran has undergone extensive treatment for his 
hypertension.  Private medical records note hypertension, 
arteriosclerotic heart disease with angina, and cardiomegaly.  
The veteran has undergone surgery for an abdominal aortic 
aneurysm.  During this treatment, no health care provider 
associated this condition with his active service.

Radiographic studies were performed on the veteran in 
December 1993.  At this time, no indication of a fracture or 
dislocation was noted.  Degenerative disease and arthritis 
were indicated.  Post-traumatic arthritis was not reported.

As noted above, reconsideration of the issue of whether new 
and material evidence to reopen the claim of service 
connection for hypertensive cardiovascular disease was 
granted by the Chairman of the Board and this issue was 
remanded to the RO in November 1994.  Based on the 
development requested by the Board, the RO, in a June 1995 
rating determination, awarded service connection for 
atherosclerotic heart disease, previously claimed as 
hypertensive cardiovascular disease, as a residual of 
beriberi.  The veteran was awarded a 30 percent evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7005 
(arteriosclerotic heart disease).  Under this evaluation, the 
veteran is compensated for the cardiovascular condition 
associated with his active service.

In July 1995, the veteran made reference to his abdominal 
aortic aneurysm and an injury inflicted by an enemy rifle 
butt blow.  In July 1995, the veteran made reference to a 
diagnosis by the late Dr. Spence of post-traumatic 
osteoarthritis in October 1986.  The veteran indicated that 
the medical certificate of the late Dr. Spence was already 
submitted.  The undersigned has reviewed the medical records 
of Dr. Spence.  Dr. Spence assisted K. Pan, M.D., in the 
operation to treat the abdominal aortic aneurysm.  However, a 
detailed review of these medical records fails to indicate 
that Dr. Spence ever diagnosed the veteran with post-
traumatic osteoarthritis.  In September 1992, Dr. Spence 
notes a past medical history of post-traumatic osteoarthritis 
and degenerative joint disease.  However, this appears to be 
a history based upon the veteran's statements and not from a 
physical evaluation of the veteran's arthritic condition.  
This is made clear in Dr. Spence's September 1992 discharge 
report, in which he makes reference to degenerative joint 
disease, but makes no reference to post-traumatic 
osteoarthritis.  Simply stated, at no point has a health care 
provider, including Dr. Spence, diagnosed the veteran with 
post-traumatic osteoarthritis based on an evaluation of the 
veteran arthritic condition.

Both the veteran and the RO obtained additional medical 
records.  While these medical records indicate treatment for 
arthritis and a cardiovascular disability, these medical 
records do not associate the veteran's disabilities to his 
active service.

In written argument received by the veteran's representative 
in June 1999, it was contended that the veteran had submitted 
a well-grounded claim within the purview of 38 U.S.C.A. 
§ 5107(a).

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with arthritis.  The veteran has also 
undergone treatment for an abdominal aortic aneurysm.  
However, no competent medical provider has diagnosed the 
veteran with post-traumatic osteoarthritis.  While this 
condition has been noted within the veteran's history, no 
health care provider, including Dr. Spence, has diagnosed the 
veteran with post-traumatic osteoarthritis based on an 
examination of the arthritic condition.  Instead, medical 
evaluations of this condition, some of which have been 
provided by the veteran himself, have diagnosed 
"degenerative" arthritis.  Both radiologic studies and 
medical evaluations of the veteran's condition have supported 
this finding.

With respect to the second prong of the Caluza analysis, a 
review of the medical records indicates no reference to 
either post-traumatic arthritis or an abdominal aortic 
aneurysm during the veteran's active service.  Significantly, 
upon his discharge from active service in 1946, the veteran 
made no reference to either condition and his health was 
found to be essentially normal.  Nevertheless, the veteran 
was a POW of the Japanese government during World War II.  
Accordingly, the Board has accepted as true the veteran's 
statements that he was severely injured during his captivity.  
For that reason, the second prong of the Caluza analysis will 
not be the basis upon which the Board will deny the veteran's 
claim.  

The veteran has provided some evidentiary assertions 
concerning an association between his abdominal aortic 
aneurysm, his alleged post-traumatic osteoarthritis, and his 
active service.  While the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to distinguish between 
post-traumatic osteoarthritis and osteoarthritis or to make a 
medical determination that his abdominal aortic aneurysm was 
due to either his active service, his treatment as a POW, or 
the result of a service-connected disability.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged post-traumatic osteoarthritis or the 
abdominal aortic aneurysm with his active service or any 
service connected disability.  If there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, the claim is not well 
grounded.

In making this determination, the Board has considered the 
fact that the veteran was a POW.  In this regard, the Board 
would readily grant that the veteran was treated harshly by 
the Japanese during his captivity.  As a result, certain 
disabilities will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. § 3.307 
(1999), even though there was no evidence of such disease 
during the period of service.  These disabilities include 
post-traumatic osteoarthritis and beriberi (including 
beriberi heart disease).  38 C.F.R. § 3.309 (1999).  The RO 
has previously awarded the veteran service connection for his 
cardiovascular condition under this provision.  However, an 
abdominal aortic aneurysm is not listed within 38 C.F.R. 
§ 3.309 and no competent health care provider has associated 
this condition with either the veteran's active service, his 
treatment as a POW, or has indicated that this condition was 
secondary to the service-connected cardiovascular disorder.  
Accordingly, the claim must be denied.  

With regard to the claim of service connection for post-
traumatic osteoarthritis, as noted above, no health care 
provider has diagnosed the veteran with post-traumatic 
osteoarthritis.  While he has contended that Dr. Spence 
diagnosed him with this condition, a detailed review of 
Dr. Spence's medical records indicates that Dr. Spence did 
not diagnose the veteran with this condition.  Instead, he 
noted post-traumatic osteoarthritis within the general 
medical history as cited to him by the veteran, subsequently 
diagnosing the veteran with degenerative arthritis. 
A report of a medical history by a health care provider of 
what he or she was told by the veteran is not a basis to 
determine that this condition exists.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  This is particularly true in light 
of overwhelming evidence, including evidence supplied by the 
veteran himself, revealing that he suffers solely from 
degenerative arthritis caused by his age.  Accordingly, this 
claim must also be denied.  

With respect to the application of 38 C.F.R. § 3.303(d) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to associate any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  The 
veteran is not competent to distinguish between post-
traumatic osteoarthritis and a generalized arthritic 
condition and he is not competent to associate an abdominal 
aortic aneurysm with his active service or with his service-
connected disabilities.  Thus, he cannot well ground his 
claims on the basis of continuity of symptomatology or 
chronicity.  Savage, supra.

The Board has also considered whether the abdominal aortic 
aneurysm is related to his service-connected ischemic heart 
disease as a residual of beriberi, currently evaluated as 
30 percent disabling.  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.301(a) (1999).  It 
is important for the veteran to understand that he is 
currently being awarded compensation for a cardiovascular 
disorder related to his active service.  Accordingly, even if 
he were awarded service connection for the residuals of an 
abdominal aortic aneurysm, there is no clear indication that 
he would receive additional compensation for this surgical 
procedure which occurred several years ago.  The veteran has 
provided no evidence that would indicate a disability 
associated with the residuals this procedure separate and 
distinct from the disability he is already receiving VA 
benefits for.  Under VA regulations, the evaluation of the 
same disability under various diagnoses must be avoided.  
38 C.F.R. § 4.14 (1999).  In any event, no competent medical 
provider has associated this condition with the service-
connected disability.  Consequently, the claim is not well 
grounded.     

As noted above, lay medical assertions to the effect that the 
veteran's abdominal aortic aneurysm is the result of a 
service-connected condition have no probative value.  The 
Court has consistently made clear that a lay person is not 
competent to render medical opinions regarding the etiology 
of disorders and disabilities and cannot diagnose medical 
conditions.  Such an opinion is entitled to no probative 
weight.  Cromley v Brown, 7 Vet. App. 376, 379 (1995), 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 
4 Vet. App. 565, 567 (1993); and Espiritu, 2 Vet. App. 
at 495.  The Court has indicated that where the determinative 
issue involves medical causation or a medical diagnosis, 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Simply stated, the veteran does not have 
the medical expertise to diagnose himself with the residuals 
of a condition associated with the abdominal aortic aneurysm 
and then associate this condition with his service-connected 
ischemic heart disease as a residual of beriberi.  If the 
veteran believes that his heart condition, particularly his 
ischemic heart disease as a residual of beriberi, is more 
than 30 percent disabling, he should file such a claim with 
the RO.  However, no such issue is before the Board at this 
time.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has indicated that Dr. Spence diagnosed him 
with post-traumatic osteoarthritis.  As noted above, medical 
records obtained from Dr. Spence indicate that Dr. Spence did 
not actually diagnose the veteran with post-traumatic 
osteoarthritis but in fact referred to post-traumatic 
osteoarthritis in the veteran's medical history.  This 
medical history was provided by the veteran himself.  
Accordingly, it cannot be the basis to well ground this 
claim.  Notwithstanding, the Board has considered whether to 
remand this case to the RO in order to determine if any 
health care provider has actually diagnosed the veteran with 
post-traumatic osteoarthritis.  

The veteran has stated that Dr. Spence is deceased.  Further, 
a detailed review of the eight volumes of medical records 
contained within this case fails to indicate any indication 
that the veteran suffers from post-traumatic osteoarthritis.  
If fact, significant medical evidence is of record which 
reveals that the veteran does not suffer from this condition.  
Accordingly, the Board specifically finds that it is not on 
notice of the existence of any evidence, which exists, that, 
if true, would make the veteran's claims for service 
connection plausible.  Consequently, the claims are denied.


ORDER

Entitlement to service connection for an abdominal aortic 
aneurysm is denied.

Entitlement to service connection for post-traumatic 
osteoarthritis is denied.


		
	John J. Crowley
	Acting Board Member, Board of Veterans' Appeals




 

